Title: To James Madison from Sanford Clark, 1 January 1817
From: Clark, Sanford
To: Madison, James


February 10th., 1814.
Resolved, by the Senate & House of Representatives of the United States of America in Congress assembled, that the President of the United States be requested to present a Sword to the nearest male relation of Midshipman John Clark who was slain gallantly combating the enemy in the glorious battle gained on Lake-Erie under the command of Captain Perry, and to communicate to him the deep regret Congress feels for the loss of that brave Officer."
Mount Pleasant, Wayne County, Pennsyla. Jany. 1st. 1817.
Respected Sir,
Permit me to remind your Excellancy that it is now well nigh three years since the above resolution passed the National Legislature and the same has not been carried into effect.  I am Sir, with the compliments of the season, Your Excellancy’s Very Humble Sert.

Sanford Clark

